My views upon this case need no extensive exposition.  The ordinance in question provides:
"Whenever a nonconforming use of a building has been changed to a more restricted use or to a conforming use, such use shall not thereafter be changed to a less restricted use."
When the premises were leased by a written lease "for residence purposes only," and under circumstances which repel the inference that the tenant was a mere caretaker, the conclusion seems to me inevitable that the owner has changed the use of the building to a conforming use.  The question is not one of intention to abandon a nonconforming use but whether the acts of the owner have brought him within the provisions of the ordinance above quoted.  Cases in which the property has for a time remained idle are not, in my judgment, in point.  In that situation the owner has made no new or restricted use of the premises and the sole question is whether the nonuse evidences an intent to abandon the former nonconforming use.
I am authorized to state that Mr. Chief Justice ROSENBERRY and Mr. Justice FAIRCHILD concur in this opinion.